Name: Commission Regulation (EEC) No 979/89 of 14 April 1989 amending Regulation (EEC) No 3779/88 on the reimbursement of the co-responsibility levy in the cereals sector provided for in Regulations (EEC) No 2040/86 and (EEC) No 1432/88 in respect of first-stage processing undertaken on a producer's account
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/28 Official Journal of the European Communities 15 . 4. 89 COMMISSION REGULATION (EEC) No 979/89 of 14 April 1989 amending Regulation (EEC) No 3779/88 on the reimbursement of the co-responsibility levy in the cereals sector provided for in Regulations (EEC) No 2040/86 and (EEC) No 1432/88 in respect of first-stage processing undertaken on a producer's account THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 166/89 (2), and in particular Articles 4 (5) and 4b thereof, Whereas Commission Regulation (EEC) No 3779/88 (3) provides for the reimbursement to producers of co-responsibility levies on certain processing operations following the judgment of the Court of Justice in Case 300/86 ; Whereas applications for reimbursement must be lodged by the parties concerned before 31 March 1989 ; whereas certain difficulties of an administrative nature make it difficult to meet that time-limit ; whereas, in order to overcome those difficulties, the time-limit for lodging such applications should be extended by one month ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 3779/88, 'before 31 March 1989' is hereby replaced by 'before 30 April 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 20, 25. 1 . 1989, p. 16. J OJ No L 332, 3 . 12. 1988 , p . 17.